Citation Nr: 1316595	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  12-21 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar spondylosis.



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty in the Army National Guard from January 2009 to February 2010, and had prior service in the Air National Guard (including periods of active duty for training (ACDUTRA) from June to October 1997 and active duty from October 2001 to April 2002).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for lumbar spondylosis, rated 20 percent, effective February 9, 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

The Board finds that proper adjudication of this matter based on the record, as it currently stands, is not possible and that additional development of the evidentiary record is necessary; VA's duty to assist mandated under the Veterans Claims Assistance Act of 2000 (VCAA) has not been met.

Historically, the Veteran sustained a low back injury while deployed in Iraq.  On June 2010 VA spine examination, mild lumbar spondylosis was diagnosed.  Findings included spasm, tenderness, pain on motion and range of motion limitations.  

On her August 2010 substantive appeal and in a January 2013 lay statement, the Veteran relates that, subsequent to her VA examination she was evaluated for complaints of a sharp pain running from her back to her legs, and that an MRI at East Orange VA Hospital revealed intervertebral disc disease.  She indicates that the diagnosis of disc disease is also noted in notes of her VA treatment provider.  Records showing disc disease are not associated with the record before the Board (to include Virtual VA).  Notably, records of treatment (during the evaluation period) for a disability for which an increased rating is sought are pertinent evidence with respect to the claim for increase; VA treatment records are constructively of record.

The Veteran is competent to observe that her disability has worsened since her June 2010 VA examination/includes neurological symptoms not noted in June 2010.  As she has reported that the disability has worsened since she was last examined by VA, and because she has identified pertinent evidence that is outstanding, further development of the medical evidence, to include a new VA examination to determine the severity of the service-connected low back disability, is necessary.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of evaluations and treatment she has received for her back disability since February 2010 (records of which are not already associated with the record).  The RO should secure for association with the record copies of the complete clinical records of all evaluations and treatment from all providers identified (to specifically include the report of the MRI she indicates showed she has disc disease).  As she apparently continued to serve in the National Guard after February 2010, reports of any National Guard evaluations she received for her back since February 2010 should also be specifically sought/secured.   

2.  After the development sought above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine the current severity of her service-connected low back disability.  The Veteran's entire record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed; the studies should specifically include range of motion studies of the lumbar spine (including restrictions due to pain, spasm, use or other such factors), and any studies needed to ascertain whether or not the Veteran's low back disability has neurological manifestations.  If neurological manifestations are noted, they should be described in detail.  

It should specifically be indicated whether or not the Veteran has intervertebral disc disease as part of/or progression of her service connected low back disability.  If so, it should be noted whether or not the disc disease has been manifested by incapacitating episodes (bedrest on physician's orders); if so the duration and frequency of such episodes must be noted.  

All symptoms and functional limitations due to the service-connected low back disability should be described in detail.  The examiner should explain the rationale for all opinions.

3.  The RO should then review the record and readjudicate the claim.  If the benefit sought on appeal remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

